Title: From Thomas Jefferson to Anne Cary Randolph, 9 January 1804
From: Jefferson, Thomas
To: Randolph, Anne Cary


               
                  My dear Anne 
                  Washington Jan. 9. 1804.
               
               I recieved last night your letter of the 7th. with your Mama’s postscript. as your’s was the principal the answer is due to you. I am glad to find you are pursuing so good a course of reading. French, History, Morals, and some poetry and writings of eloquence to improve the stile form a good course for you. how does Jefferson get on with his French? will he let Ellen catch him? the American muse has been so dull for some time past as to have furnished nothing for our volume. I have here a pair of beautiful fowls of enormous size of the East India breed: and can get in the city a pair of Bantams. I should prefer sending you the latter, if an opportunity occurs, provided you will undertake to raise them, and furnish me a pair for Monticello. tell your Mama I shall be extremely glad to have my chair brought by Davy Bowles, as it would be impossible for me to go home in my Phaeton in the spring, and I should have to perform the journey on horseback. I shall hope therefore to recieve the chair by Davy. I am glad to hear your Aunt Jane is so near you. it will add exercise, and chearfulness to your enjoiments. give my tenderest love to your Mama & Aunt Maria, and kiss all the little ones for me. I deliver kisses for yourself to this letter.
               
                  Th: Jefferson 
               
            